PER CURIAM.
This court issued an order on June 11, 2015, directing Appellant to show cause why sanctions should not be imposed against him in light of his having instituted, pro se, repetitive meritless proceedings in this court. See State v. Spencer, 751 So.2d 47 (Fla.1999); § 944.279, Fla. Stat.
Having shown no legal basis to refrain from the imposition of sanctions, Appellant is hereby prohibited from continuing as a *355litigant in any cases pending in this court, and from filing any future pleadings in this court, unless represented by a member of the Florida Bar in good standing. See State v. Spencer, 751 So.2d 47 (Fla.1999). Additionally, pursuant to section 944.279, Florida Statutes, we direct the clerk of the court to forward a certified copy of this opinion to the appropriate facility in the Department of Corrections for possible disciplinary action against Appellant.
AFFIRMED; SANCTIONS IMPOSED.
THOMAS, MARSTILLER, and KELSEY, JJ., concur.